Case 6:20-cv-01896-PGB-DCI Document 50 Filed 06/18/21 Page 1 of 2 PageID 690




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 DISH NETWORK L.L.C.,

                        Plaintiff,

 vs.                                                  Case No. 6:20-cv-1896-PGB-DCI

 ALFA TV INC., HAITHAM MANSI a/k/a
 HAITHAM AL-HETI, HISHAM MANSE
 IBRAHEM, NEZAR SAEED HAMMO,
 and MOHAMMED ABU OUN a/k/a
 MOHAMMAD ABOUM, individually and
 together d/b/a Elafnet TV,

                        Defendants.



                         NOTICE OF APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record



       Thomas McDermott of the Law Office of Thomas McDermott files this Notice of

Appearance of Counsel as counsel on behalf of ALFA TV INC., HISHAM MANSE IBRAHEM,

and NEZAR SAEED HAMMO and gives notice that all further pleadings and papers should be

served upon Thomas McDermott, the Law Office of Thomas McDermott, 901 NW 8th Avenue,

Suite A-6, Gainesville FL 32601. I am admitted or otherwise authorized to practice in this court.



Respectfully submitted this 18th day of June, 2021.

                                                      /s Thomas McDermott
                                                      Thomas McDermott, Esq.
                                                      Florida Bar Number: 0108906
                                                      901 NW 8th Avenue, Suite A-6
                                                      Gainesville FL 32601
Case 6:20-cv-01896-PGB-DCI Document 50 Filed 06/18/21 Page 2 of 2 PageID 691




                                                       E-mail: mcdermott.lawyer@gmail.com
                                                       Attorney for Defendants ALFA TV Inc.,
                                                       Hisham Manse Ibrahem, and Nezar Saeed
                                                       Hamm


                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on June 18, 2021, I filed a copy of the foregoing Motion with the Clerk of
the Court via the CM/ECF system, which will send a notice of electronic filing to the attorneys/parties
listed below.
                                                                     /s/ Thomas McDermott


James A. Boatman, Jr. (Trial Counsel)           Stephen M. Ferguson
Florida Bar No. 0130184                         HAGAN NOLL & BOYLE LLC
BOATMAN RICCI, PA                               Two Memorial City Plaza 820 Gessner,
3021 Airport-Pulling Road North, Suite 202      Suite 940
Naples, Florida 34105                           Houston, Texas 77024
Telephone: (239) 330-1494                       Telephone: (713) 343-0478
Email: jab@boatmanricci.com                     Email: stephen.ferguson@hnbllc.com



Mark Terry, Esq.                                Matthew DeBoard, Esq.
The Plus IP Firm                                Barrister Law Firm, P.A.
801 Brickell Avenue #900                        2002 E. Robinson Street
Miami, FL 33131                                 Orlando, FL 32803
Telephone: 786-443-7720                         Telephone: 407-205-2906
E-Mail: Mark@terryfirm.com                      Email: deboard@barlaw.com
